16 So. 3d 1045 (2009)
Shane BROWN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2500.
District Court of Appeal of Florida, Third District.
September 9, 2009.
Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Forrest L. Andrews, Jr., Assistant Attorney General, for appellee.
Before GERSTEN, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Goodwin v. State, 751 So. 2d 537, 546-47 (Fla.1999); Sinclair v. State, 717 So. 2d 99 (Fla. 4th DCA 1998).